DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 8-11, 13, 16-18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saeidi et al. (hereinafter “Saeidi”) (US 20170281010 A1).
As to claims 1, 13, and 20, Saeidi teaches a method and system for regulating a surface temperature of a device, comprising: 
determining the surface temperature of a surface of the device [Figs. 2-4] [0035-0037, 00401]; 
2]; 
using a dynamic temperature limit function to calculate a temperature limit as a function of the energy accumulator value [determining a second threshold corresponds to cumulative temperature over time expected to cause an undesirably high device skin temperature, cumulative temperature over time at action 404 may represent an area that may be compared to the area under skin mitigation curve 410. The curve 410 may indicate a cumulative temperature over time reading above which mitigation may be performed] [Fig. 4, the level of the boundary of curve 410 corresponds to a skin temperature threshold so that a cumulative skin temperature over a certain amount of time exceeding the boundary of curve 4410 would be expected to cause the skin temperature of the device to reach a unconformable temperature. For example, curve 
    PNG
    media_image1.png
    395
    425
    media_image1.png
    Greyscale

comparing the surface temperature to the temperature limit [00433-0044]; 

when the surface temperature has reached the temperature limit, initiating a thermal mitigation action to cool the surface [if the temperature over time is greater than the second energy threshold, then the thermal mitigation unit moves to action 406. At action 406, the thermal mitigation unit reduces the energy consumed by at least one of the integrated circuit chips or other system components.] [0042-0044]. 
As to claims 4 and 16, Saeidi teaches prior to determining the energy accumulator value, determining that the surface temperature has reached a threshold temperature; and based on determining that the surface temperature has reached the threshold temperature, proceeding to determine the energy accumulator value [Fig. 4, step 403; Fig. 5, step 506-508] [0041, 0047-0048]. 
As to claims 5 and 17, Saeidi teaches determining that the surface temperature has not reached a threshold temperature; and based on determining that the surface temperature has not reached the threshold temperature, decrementing the energy accumulator value [0041-0044]. 
As to claims 6 and 18, Saeidi teaches determining that the surface temperature has reached a threshold temperature; determining that the surface temperature has not 
As to claim 8, Saeidi teaches calculating the temperature limit comprises calculating a hardware shutdown temperature; and wherein initiating the thermal mitigation action comprises initiating a hardware shutdown of the device when the surface temperature has reached the hardware shutdown temperature [0020, 0038, 0044, 0047-0049].
As to claim 9, Saeidi teaches calculating the temperature limit further comprises calculating a software shutdown temperature; and wherein initiating the thermal mitigation action further comprises initiating a software shutdown of software running on the device when the surface temperature has reached the software shutdown temperature [0020, 0038, 0044, 0047-0049].  
As to claim 10, Saeidi teaches calculating the temperature limit further comprises calculating an active mitigation temperature; and wherein initiating the thermal mitigation action further comprises initiating an active software mitigation action when the surface temperature has reached the active mitigation temperature [0020, 0038, 0044, 0047-0049].
As to claim 11, Saeidi teaches calculating the temperature limit further comprises calculating a passive mitigation temperature; and wherein initiating the thermal mitigation action further comprises initiating a passive software mitigation action when . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 7, 14-15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saeidi in view of VADAKKANMARUVEEDU et al. (hereinafter “VADAKKANMARUVEEDU”) (US 20150261267 A1).
As to claims 2 and 14, Saeidi teaches determining and comparing the surface temperature to the temperature limit since the user when using the phone, physically touches the external housing and the display, such as when a human user is watching a video on a smart phone, the SOC generates heat, and the heat is spread through the internal portions of the phone to the outside surface of the phone, therefore, the device 
However, VADAKKANMARUVEEDU teaches a system and method to operate electronic device comprises determining that the surface of the device is in contact with the user; and based on determining that the surface of the device is in contact with the user, comparing the surface temperature to the temperature limit [Figs. 3-4] [0023-0027].
It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the teachings of VADAKKANMARUVEEDU with the teachings of Saeidi for the purpose of measuring the touch temperature as user in contact with the device to compare the touch temperature to temperature limit for potential thermal mitigation action.
As to claims 3 and 15, VADAKKANMARUVEEDU teaches determining that the surface of the device is in contact with the user and measuring the touch temperature as user in contact with the device [Figs. 3-4] [0023-0027]. Saeidi teaches determining that the surface of the device is not in contact with the user, decrementing the energy accumulator value [0038, 0044, 0047-0049].
As to claims 7 and 19, VADAKKANMARUVEEDU teaches determining that the surface of the device is in contact with the user and measuring the touch temperature as user in contact with the device [Figs. 3-4] [0023-0027]. Saeidi teaches when the . 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saeidi in view of SUR et al. (hereinafter “SUR”) (US 20140189404 A1).
As to claim 12, Saeidi teaches performing hardware and/or software mitigation action in response to the skin temperature greater to threshold limit [0038, 0044, 0047-0049]. Saeidi does not explicitly teach resetting a fail-safe timer; checking a fail-safe value of the fail-safe timer; and when the fail-safe value of the fail-safe timer has reached a shutdown value, initiating a hardware shutdown. 
However, SUR teaches a system and method for thermal control in a device. Specially, Sur teaches a fail-safe timer and checking a fail-safe value of the fail-safe timer and when the fail-safe value of the fail-safe timer has reached a shutdown value, initiating a hardware shutdown event [0043-0048, 0085-0087].
It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the teachings of SUR with the teachings of Saeidi for the purpose of perform a fail safe operation to protect the device by initiating a hardware shutdown event when the system temperature is too high.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437.  The examiner can normally be reached on Monday-Friday 10-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIPENG WANG/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 [0040] At action 402, the thermal mitigation unit calculates skin temperatures 210a-h for each of the different locations, such as corresponding to each of the different integrated circuit chips 206a-h and temperature sensor 208c located on printed circuit board 204b. Note that the temperature sensors 208 may be located anywhere within architecture 200, as architecture 200 is illustrative in nature only. The equations of FIG. 2 provide techniques that may be used by the thermal mitigation unit to calculate the skin temperature values, as previously described. Thus, in certain embodiments, one or more processors of the thermal mitigation unit may be deemed a means for calculating skin temperatures. 
        
        2 [0042] If the measured temperature reading is not greater than the temperature threshold T.sub.skin.sub._.sub.th, then the thermal mitigation unit continues to calculate and monitor skin temperature values. However, if one or more of the calculated skin temperature values is greater than the temperature threshold T.sub.skin.sub._.sub.th, the thermal mitigation unit moves to action 404. At action 404, the thermal mitigation process then measures temperature over time, which may be accomplished in a variety of ways. Thus, in certain embodiments, one or more processors of the thermal mitigation unit may be deemed a means for measuring the temperature over time. An example includes integrating a temperature reading (one of the junction temperatures) from at least one of the temperature sensors over a particular time period. Another example is a cumulative, moving window average of temperature over time. An example is shown in the skin mitigation curve 410. For instance, cumulative temperature over time at action 404 may represent an area that may be compared to the area under skin mitigation curve 410. The curve 410 may indicate a cumulative temperature over time reading above which mitigation may be performed. 
        
        3 [0043] At action 405, the thermal mitigation process determines whether the temperature over the time period is greater than a second threshold (T.sub.threshold), where, in this example, the second threshold corresponds to cumulative temperature over time expected to cause an undesirably high device skin temperature (e.g., 43.degree. C.). Nevertheless, the second threshold is specific to a particular device design, and may be assigned to a particular device through experimentation and/or known heat transfer properties of the design. In the particular example of FIG. 4, the energy threshold corresponds to the boundary of curve 410. Thus, in certain embodiments, one or more processors of the thermal mitigation unit may be deemed a means for determining whether the temperature over time is greater than a second temperature threshold.